DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims    
	Claims 1-6, 8-17, and 19-24 are pending (claim set as filed on 09/02/2020).
	Applicant’s election without traverse of Group I directed to the system claims is again acknowledged. Claims 20-24 directed to the method stand withdrawn as being directed to the non-elected invention.
	Therefore, claims 1-6, 8-17, and 19 are under examination.
	
Priority
	This application has a provisional application no. 62/466,983 filed on 03/03/2017.

Terminal Disclaimer
The terminal disclaimer filed on 09/02/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of application no. 15/670,481 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Withdrawal of Rejections
The response and amendments filed on 09/02/2020 are acknowledged. Any previously applied minor objections and/or minor rejections (i.e. formal matters), not explicitly restated 
Briefly, the previous §112(b) indefiniteness claim rejections have been withdrawn necessitated by Applicant’s amendments to delete the phrase “formulary”. 
Briefly, the previous provisional double patenting rejection over co-pending application no. 15/670,481 has been withdrawn necessitated by Applicant’s filing of a terminal disclaimer.
The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Examiner’s Response to Arguments
Applicant’s amendments filed on 09/02/2020 have been considered sufficient to overcome the previous §102(a)(1) anticipation rejection over Yuan. Therefore, the previous anticipation has been withdrawn necessitated by the deletion of the phrase “formulary”. 
However, upon an updated search of the prior arts and further consideration of the new structural limitations, a new §103 obviousness grounds of rejection is set forth below. The disclosure of Yuan is reprised as a primary reference with additional secondary references by Milne and Murakami.
In response to Applicant’s argument that Yuan’s ¶ [0047] wherein “none of these items discloses ‘wherein the system includes a sampler/mixer device, and the lysing mixture is located in the sampler/mixer device’ as claimed”, it is noted that Yuan teaches a strip having a substrate as the electrode support; at least two electrodes disposed on the substrate to define a sample area; 

New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC §103, Obviousness
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 9-10, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan (US 2010/0025264 A1 - cited in the IDS filed on 03/15/2019) in view of Milne (US 2006/0030050 A1) and Murakami (US 2013/0171676 A1 - cited in the IDS filed on 07/19/2018).
Yuan’s general disclosure relates to electrochemical biosensors for measuring the percentage of glycated hemoglobin (HbA1C) and total hemoglobin in blood samples (see abstract & ¶ [0002]).
Regarding base claims 1 and 9, Yuan teaches an electrode device for use in an electrochemical sensor for measuring percentage of glycated HbA1C in a sample, comprising: an electrode support, a working electrode, wherein a fructosyl amino acid oxidase is placed on or near the working electrode (see ¶ [0010], [0042]). Yuan teaches the device comprises a first and second oxidizing agent, one or more proteases which digests glycated hemoglobin, and further comprises a detergent that lyses red blood cells in a blood sample and releases hemoglobin (see ¶ [0014], [0019]). Regarding the cationic surfactant, Yuan teaches “Any lysing buffer (e.g., in the acidic or alkaline pH ranges) that can lyse the red blood cells and release the hemoglobin can be 
Regarding claims 4 and 15 pertaining to the protease, Yuan teaches the protease is proteinase K, pronase E, ananine, thermolysin, subtilisin or cow pancreas proteases. Metaloproteases and neutral proteinases from Aspergillus, Alicyclobacillus, and Bacillus may also be used (see ¶ [0053]). 
Regarding claim 10, Yuan teaches a fructosyl amino acid oxidase is placed (such as deposited) on or near the working electrode; and a counter or a reference electrode placed on the electrode support and spaced from the working electrode wherein a fructosyl amino acid oxidase refers to an enzyme catalyzing the oxidative deglycation (see ¶ [0010], [0037]-[0038], [0055]).
However, Yuan does not teach: a lysing mixture including a zwitterionic surfactant of Zwittergent 3-14 (claims 1 and 9’s limitations, claims 2 and 13); or an oxidizing mixture including an isothiazoline derivative (claims 1 and 9’s limitations); or wherein the cationic surfactant is 1-Dodecyl pyridinium chloride and the isothiazoline derivative is 1,2 Benzisothiazol-3(2H)-one (claims 3 and 14).
Regarding the zwitterionic surfactant, Milne’s general disclosure relates to compositions and assay methods for and relating to the detection of glycated hemoglobin A1c (HbA1c) in a blood sample (see abstract & ¶ [0002]). Milne teaches “partial denaturation of the hemoglobin zwittergent3-14 and bile salts. Without wishing to be bound by any theory, it is believed that the importance of denaturing the hemoglobin is accorded to the fact that this results in a conformational change in the hemoglobin molecule. This conformational change is believed to facilitate and permit high affinity binding of zinc to the hemoglobin molecule. The occurrence of high affinity binding is advantageous, as it permits the zinc and hemoglobin to remain in an associated bound state during any washing step or steps which may be performed during assay methods” (see ¶ [0032], [0114], [0153], [0164]).
Regarding an isothiazoline derivative, Murakami’s general disclosure relates to a method for accurately and highly sensitively measuring glycated hemoglobin A1c (see abstract & ¶ [0001]-[0002]). Murakami teaches a method for measuring glycated hemoglobin in a hemoglobin-containing sample, comprising reacting the hemoglobin-containing sample with a proteolytic enzyme in the presence of a surfactant, and then reacting the obtained reaction product with fructosyl peptide oxidase, wherein at least one of the former reaction and the latter reaction is performed in the presence of an isothiazolinone derivative (see ¶ [0013]). Murakami further teaches the compound represented by the formula (I) is an isothiazolinone derivative selected from the group consisting of 2-alkyl-4-isothiazolin-3-one, 1,2-benzisothiazol-3(2H)-one, and 2-alkyl-4,5-dihalogeno-4-isothiazolin-3-one (see ¶ [0013], [0034], [0110]). 
Murakami further teaches cationic surfactants include “specific examples (products) of compound (II) include 1-dodecylpyridinium chloride (hereinafter, referred to as C12py)” (see ¶ [0048], and in particular see ¶ [0110]-[0111]: Examples 1-2 which the first reagent mixture claims 3 and 14), and Thermolysin (which is a neutral proteinase)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ or add (1) a zwitterionic surfactant such as taught by Milne; and (2) an isothiazoline derivative such as taught by Murakami, for the system device of Yuan. The ordinary artisan would have been motivated to do so is because both Milne and Murakami suggests these reagents promote fast, accurate, sensitive, and reliable assay detection of hemoglobin A1c. In particular, Milne suggests optimizing a detergent combination based on the preferred degree of denaturation of the hemoglobin and discloses zwittergent3-14 from a small group of detergents (see Milne at ¶ [0032]) and Murakami suggests the presence of an isothiazolinone derivative for the hemoglobin reaction (see Murakami’s abstract). The ordinary artisan would have had a reasonable expectation of success is because all the cited references are in the same field of endeavor directed to devices, compositions, and assay methods for the detection of glycated hemoglobin A1c (HbA1c). "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." (MPEP 2144.06). 

Claims 5-6, 8, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan in view of Milne and Murakami as applied to claims 1-4, 9-10, and 13-15 above, and in further view of Gotoh (WO 2007/094354 – machine translation provided).

Regarding claims 8 and 19, Yuan teaches the electrode device comprises a strip having a substrate as the electrode support; at least two electrodes disposed on the substrate to define a sample area; and a reagent disposed on the sample area (see ¶ [0047]).
However, modified-Yuan does not teach: wherein the azole is imidazole in a range of 0.5-2M and at a pH of 6-8 (claims 5-6 and 16-17). 
Gotoh is directed to a sensor for measuring hemoglobin A1c in a sample which enables accurate measurement of hemoglobin A1c (see abstract). Gotoh teaches a hemoglobin A1c measuring device with an aqueous medium for sending the sample to the detection site wherein a buffer solution is preferably used including an imidazole buffer at a pH between 4-10 and the concentration is preferably between 0.001-2.00 mol/L (see ¶ [0058]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art to employ or substitute an imidazole buffer such as taught by Gotoh in the system device of modified-Yuan. The ordinary artisan would have been motivated to do so is because an imidazole has multiple functions: for example, as a buffer used in conjunction with the surfactant detergent to lyse red blood cell (as evident by Yuan at ¶ [0052]), as a chemi-luminescent (see Milne at ¶ [0058]), and/or function to maintain the pH of the reagents. Hence, it is considered to be combining prior art elements according to known methods to yield predictable results (MPEP 2141 (III)). The ordinary artisan would have had a reasonable expectation of success because the cited references are in the same field of endeavor directed to systems and method for detection of hemoglobin A1c. 
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan in view of Milne and Murakami as applied to claims 1-4, 9-10, and 13-15 above, and in further view of Blythe (US 2011/0005941 A1 – previously cited).
The combined teachings of Yuan, Milne, and Murakami, herein referred to as modified-Yuan, is discussed above. 
The primary reference of Yuan teaches the working electrode and/or the counter electrode further comprise a mediator which shuttles electrons between the hydrogen peroxide generated from said fructosyl amino acid oxidase-catalyzed reaction and the working electrode to create a current representative of the amount of the glycated hemoglobin in the sample. Other mediators capable of shuttling electrons between the reaction media and the electrode may also be used (see ¶ [0012]). The metal in the metallized carbon can be pure metal such as platinum, gold, silver, palladium, ruthenium, rhodium, iridium, oxide or alloys thereof (see ¶ [0045]-[0046]).
However, modified-Yuan does not teach mediators includes ruthenium hexamine and ferricyanide (claims 11-12).
Blythe’s general disclosure relates to a method for determining an analyte concentration in blood is described that reduces the effects of hematocrit using a test strip attached to a test meter. The test strip includes a working electrode and a reference electrode (see abstract & ¶ [0019]). Blyther further teaches a test strip for reducing the effects of hematocrit, may include a reagent layer disposed over the working electrode. The reagent layer may be formed from a formulation which includes an enzyme, a ruthenium hexamine mediator, and a buffer (see ¶ [0025]). Blythe teaches examples of mediator suitable for use may include either ferricyanide or ruthenium hexamine trichloride (see ¶ [0062]-[0066]).
obvious to one of ordinary skill in the art to employ or substitute mediators including ruthenium hexamine and ferricyanide such as taught by Blythe and the device of modified-Yuan. The ordinary artisan would have been motivated to do so because each mediator is known to have the same function, a mediator such as ferricyanide, is a compound that accepts electrons from an enzyme such as glucose oxidase and then donates the electrons to an electrode (e.g. see Blythe at ¶ [0004]). Hence, the substitution is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another for a predictable result. The ordinary artisan would have had a reasonable expectation is because both modified-Yuan and Blythe are in the same field of endeavor directed to blood test strips comprising mediators.
	 
Claims 1-5, 9, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Xie (US Patent no. 10,670,615 – effectively filed on 12/05/2016) in view of Murakami (US 2013/0171676 A1 - cited in the IDS filed on 07/19/2018).
	Xie’s general disclosure relates to “a system for determining a concentration of hemoglobin A1c includes a first lateral flow test strip, the first lateral flow test strip providing for a percent of HbA1C concentration and providing for the total amount of hemoglobin, an antibody microparticle stripe on the first lateral flow test strip. The system further includes a conjugate stripe on the first lateral flow test strip; and a sample treatment buffer” (see abstract & col. 1, lines 44-55).
	Regarding claims 2, 5, 13, and 16, Xie further teaches the sample treatment buffers that has stronger denaturing and cytotropic characteristics used are 5 mM Imidazole, 2% Zwittergent-3,14 (see col. 6, lines 48-67, & col. 8, lines 7-17). 
However, Xie does not teach: an oxidizing mixture including a cationic surfactant and an isothiazoline derivative and a protease (claims 1 and 9’s limitations, 4 and 15); or wherein the cationic surfactant is 1-Dodecyl pyridinium chloride and the isothiazoline derivative is 1,2 Benzisothiazol-3(2H)-one (claims 3 and 14).
Murakami’s general disclosure relates to a method for accurately and highly sensitively measuring glycated hemoglobin A1c (see abstract & ¶ [0001]-[0002]). Murakami teaches a method for measuring glycated hemoglobin in a hemoglobin-containing sample, comprising reacting the hemoglobin-containing sample with a proteolytic enzyme in the presence of a surfactant, and then reacting the obtained reaction product with fructosyl peptide oxidase, wherein at least one of the former reaction and the latter reaction is performed in the presence of an isothiazolinone derivative (see ¶ [0013]). Murakami further teaches the compound represented by the formula (I) is an isothiazolinone derivative selected from the group consisting of 2-alkyl-4-isothiazolin-3-one, 1,2-benzisothiazol-3(2H)-one, and 2-alkyl-4,5-dihalogeno-4-isothiazolin-3-one (see ¶ [0013], [0034], [0110]). 
Murakami further teaches cationic surfactants include “specific examples (products) of compound (II) include 1-dodecylpyridinium chloride (hereinafter, referred to as C12py)” (see ¶ [0048], and in particular see ¶ [0110]-[0111]: Examples 1-2 which the first reagent mixture comprising 1-dodecyl-pyridinium chloride and 1,2-benzisothiazol-3(2H)-one, claims 3 and 14), and Thermolysin (which is a neutral proteinase, claims 4 and 15)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ or add a protease, a cationic surfactant, and an isothiazoline derivative such as taught by Murakami for the system device of Xie. The ordinary artisan would have been motivated to do so is because Murakami suggests these reagents prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." (MPEP 2144.06). 

New Grounds of Rejection Necessitated by Amendments
Double Patenting
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8-17, and 19 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over at least claims 16-20 of co-pending Application No. 16/698,872 (claim set as filed on 11/27/2019). Although the claims at issue are not identical, they are not patentably distinct from each other because: 
	Co-pending ‘872 teaches a system and method for the determination of A1C and total hemoglobin comprising: a sampler including a pre-analytical solution comprising components for lysing red blood cells, oxidizing free hemoglobin to Fe+3, and cleaving FVH from free hemoglobin to form an electrochemical test solution; a first test strip including a reaction chemistry comprising fructosyl peptide oxidase and a reduced ruthenium mediator for the 
Co-pending ‘872 further teaches the pre-analytical solution includes Neutral Enzyme Proteinase, Zwittergent 3-14, Triton X-100; 880 mM Imidazole; 10 mM NaCl; 3 mM CaCl2; 47.6 mM Tetradecyltrimethylammonium bromide (TTAB); 8.1 mM 1,2-benzoisothiazol-3-one sodium salt (Isothiazoline); and 35 kU/mL NEP-801 (see co-pending ‘872’s claims 17-20).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-6, 8-9, 13-17, and 19 are rejected on the ground of non-statutory double patenting as being unpatentable over at least claims 9-11 of U.S. Patent no. 10,670,615 in view of Milne and Murakami (both references discussed above and reprised herein). Although the claims at issue are not identical, they are not patentably distinct from each other because: 
	‘615 teaches a “system for determining a concentration of hemoglobin A1c, the system comprising: a first lateral flow test strip, the first lateral flow test strip providing for a percent of HbA1c concentration and providing for the total amount of hemoglobin; an antibody-microparticle stripe on the first lateral flow test strip; a conjugate stripe on the first lateral flow test strip; and a sample treatment buffer, wherein the sample treatment buffer is denaturing, and antibodies in the antibody-microparticle stripe are covalently bound to microparticles, and wherein the sample treatment buffer includes sodium perchlorate as an oxidizing agent” (see claim 9 of ‘615). ‘615 further teaches the sample treatment buffer includes 50 mM Imidazole, pH 
However, ‘615 does not teach: a zwittergent surfactant an oxidizing mixture including a cationic surfactant and an isothiazoline derivative and a protease (claims 1 and 9’s limitations, 4 and 15); or wherein the cationic surfactant is 1-Dodecyl pyridinium chloride and the isothiazoline derivative is 1,2 Benzisothiazol-3(2H)-one (claims 3 and 14).
Milne and Murakami’s disclosure are discussed above and reprised herein for brevity.
It would have been obvious to one of ordinary skill in the art to employ or add the reagents of: a zwittergent surfactant such as taught by Milne and a protease, cationic surfactant, and isothiazoline derivative such as taught by Murakami for the system device of ‘615. The ordinary artisan would have been motivated to do so is because Milne and Murakami suggests these reagents to promote faster, more accurate, sensitivity, and more reliable detection of hemoglobin A1c.

Conclusion
	No claims were allowed.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/
Primary Examiner, Art Unit 1653